DISSENTING REPORT AND RECOMMENDATION
A majority of the board has recommended to the Supreme Court that respondent be denied reinstatement to the practice of law. Four members of the board, including myself, dissented from the recommendation of the board. Instead, we adopt the recommendation of the Hearing Committee and recommend that petitioner be reinstated.1
FINDINGS OF FACT
The majority report contains 17 findings of fact. Finding no. 16 is seriously flawed, in that it fails to state a finding. Instead, it merely describes testimony presented on petitioner’s behalf.
In contrast, the-Hearing Committee, in its report, summarized in great detail the extensive testimony presented on behalf of petitioner and, in the discussion section of its report, found as follows:
“In sum, no witness testified that petitioner was untrustworthy or unfit to resume the practice of law. The large number of live witnesses and reference letters support the view that petitioner has developed a reputation in the community as an honest and law abiding person in whom other lawyers and clients may place their trust.” (Hearing Committee report p. 15.)
*350The record includes 33 letters with evidence of petitioner’s good character. Nine character witnesses testified.
The majority report at finding of fact no. 14 understates the findings of the Hearing Committee as to petitioner’s community and civic service. In contrast, the Hearing Committee found that:
“Petitioner has also demonstrated his commitment and dedication to his community through working with underprivileged children in the Camden School District on student mock trials; he participates in Jewish Family Services, clothing drives and fundraising and city beautification projects, N.T. at 188-92.” (Hearing Committee report p. 14.)
Furthermore, the Hearing Committee described petitioner’s employment and, more importantly, stated their finding with regard to his honesty and integrity, as follows:
“Since that time, petitioner has secured employment as a loan officer in the mortgage finance business. He has demonstrated, and character witnesses have so testified, that he is well respected in the mortgage banking industry, and is recommended for his honesty and integrity. See p. 1 at tab 4.” (Flearing Committee report p. 14.)
The maj ority report states at finding of fact no. 15 that petitioner has taken full responsibility for his actions. Flowever, the Flearing Committee went much further than that and found as follows:
“Petitioner has testified that even though at the time of arrest he resisted an admission of wrongdoing, he has *351completely and unequivocally admitted his guilt, accepted responsibility for his actions and admits that what he was doing at the time was wrong and unlawful. N.T. 170, 172, 193-95. Furthermore, the recurring theme through each character witness who testified about petitioner’s reputation was that he was and still is an honest, truthful, law-abiding person.” (emphasis added) (Flearing Committee report p. 15.)
The evidence is simply overwhelming that the crime committed by petitioner was an aberration in an otherwise unblemished legal career and commendable life. The FTearing Committee so found and the board has not explained how or why that finding should be ignored.
LENGTH OF DISBARMENT
The only reason the board gives for recommending denial of reinstatement is that, “Given the nature of petitioner’s acts, the board believes that permitting his re-admission to the bar after only seven years of disbarment would do further damage to the public trust.” Board report at p. 9. Petitioner was disbarred retroactive to May 6, 1996. That means that he has been out of the profession for approximately eight years.
The court has reinstated lawyers who have been out for less time, even where the acts committed by them have been more serious. See, for example, In re Anonymous No. 104 D.B. 90, 34 D.&C.4th 304 (1996) (Attorney stole client funds. Attorney disbarred on consent February 27, 1991. Attorney reinstated by court order March 1, 1996.); In re Anonymous No. 17 D.B. 90, 29 D.&C.4th 124 (1995) (Attorney convicted of racketeer*352ing and bribery. Attorney disbarred January 30, 1990. Attorney reinstated by court order November 7, 1995.); In re Anonymous 36 D.B. 88, 24 D.&C.4th 519 (1994) (Attorney disbarred as a result of conviction of distributing cocaine January 26, 1988. Attorney reinstated by court order September 13, 1994.).
Petitioner in the instant matter did nothing to harm his clients, he stole no money from them. Instead, his crime was that he was helping them launder money. His clients were drug dealers, but petitioner was not involved in their illegal drug activity. There is simply no reason on this record why petitioner should be denied reinstatement at this time and be required to go through this process again. There is no reason why he hasn’t served a sufficient length of disbarment. If there were, we would expect that the Office of Disciplinary Counsel would have voiced some objection or filed an exception to the Hearing Committee’s report.
Board Members Rudnitsky, McLaughlin and Curran join in this dissent.
ORDER
And now, May 28, 2004, upon consideration of the report and recommendations of the Disciplinary Board and dissenting report and recommendation dated March 5, 2004, the petition for reinstatement is granted.
Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the board in the investigation and processing of the petition for reinstatement.
Madam Justice Newman dissents and would deny reinstatement.

. Office of Disciplinary Counsel filed no exceptions to the report of the Hearing Committee recommending reinstatement.